Error: Expected the default config, but wasn't able to find it, or it isn't a Dictionary
                           NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit


                           MISCELLANEOUS DOCKET NO. 830


                          IN RE SEAGATE TECHNOLOGY, LLC,

                                                                Petitioner.

                        ON PETITION FOR WRIT OF MANDAMUS

Before MICHEL, Chief Judge, NEWMAN, MAYER, LOURIE, RADER, SCHALL,
BRYSON, GAJARSA, LINN, DYK, PROST, and MOORE, Circuit Judges.

PER CURIAM.

                                         ORDER


         This petition for writ of mandamus, having been reviewed by the Motions Panel,

was thereafter referred to the circuit judges who are in regular active service and

authorized to request a poll on whether to hear this matter en banc.          A poll was

requested, taken, and the court has decided sua sponte that the petition is appropriate

for en banc consideration,

         IT IS ORDERED THAT:

         The parties are invited to address the following questions:

   (1)      Should a party's assertion of the advice of counsel defense to willful
            infringement extend waiver of the attorney-client privilege to communications
            with that party's trial counsel? See In re EchoStar Commc'n Corp., 448 F.3d
            1294 (Fed. Cir. 2006).

   (2)      What is the effect of any such waiver on work-product immunity?

   (3)      Given the impact of the statutory duty of care standard announced in
            Underwater Devices, Inc. v. Morrison-Knudsen Co., 717 F.2d 1380 (Fed. Cir.
            1983), on the issue of waiver of attorney-client privilege, should this court
            reconsider the decision in Underwater Devices and the duty of care standard
            itself?

         This petition will be heard en banc on the basis of the new briefs addressing,

inter alia, the issues set forth above. An original and thirty copies of all briefs shall be

filed, and two copies served on opposing counsel. The Petitioner shall file a brief within

thirty days from the date of the filing of this order. The brief from the Respondent is due

thirty days thereafter; and any reply brief from the Petitioner is due ten days thereafter.

Briefs shall adhere to the type-volume limitations set forth in Federal Rule of Appellate

Procedure 32 and Federal Circuit Rule 32.

         Motions to file an amicus brief and to file a reply brief are denied as moot. The

motion to vacate the temporary stay issued by this court is denied. MAYER, Circuit

Judge, would grant the motion.

         Briefs of amici curiae will be entertained in accordance with Federal Rule of

Appellate Procedure 29 and Federal Circuit Rule 29. Scheduling of oral argument, if

any, will be resolved at a later date.


                                                        FOR THE COURT




      _January 26, 2007_                         _____/s/ Jan Horbaly________
                Date                                   Jan Horbaly
                                                       Clerk

cc:      Brian E. Ferguson, Esq.
         Debra Brown Steinberg, Esq.
         Alison M. Tucher, Esq.
         U.S.D.C. SD/NY, Clerk
         U.S.D.C. SD/NY, Judge




M.830                                        2